IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,248-01


                        EX PARTE GEORGIA LEE JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W09-71128-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to sixteen years’ imprisonment. The Fifth Court of Appeals modified the judgment

and affirmed her conviction. Jones v. State, No. 05-13-00402-CR (Tex. App.—Dallas Mar. 26,

2014) (not designated for publication).

        Applicant contends, among other things, that appellate counsel failed to send her timely

notice of the court of appeals’s decision and that, as a result, she was denied the opportunity to file

a pro se petition for discretionary review (PDR). The trial court made findings of fact and
                                                                                                       2

conclusions of law and recommended that we grant Applicant an out-of-time PDR.

        On July 29, 2015, we remanded this application and directed the trial court to order appellate

counsel to respond to Applicant’s claim. There was not a response from counsel in the record, we

explained, and counsel should ordinarily be given an opportunity to respond. Rylander v. State, 101
S.W.3d 107, 111 (Tex. Crim. App. 2003).

        On remand, the trial court adopted the State’s proposed findings and conclusions, which

recommended that we grant Applicant an out-of-time PDR. However, nothing in the supplemental

record indicates that appellate counsel responded to Applicant’s claim.

        Applicant has alleged facts that, if true, might entitle her to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order appellate counsel to respond to Applicant’s claim that she failed to send timely notice of

the court of appeals’s decision. The trial court may use any means set out in TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent her at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings and conclusions as to whether appellate counsel

timely informed Applicant that her conviction had been affirmed and that she had a right to file a pro

se PDR. If appellate counsel refuses to respond to Applicant’s claim, the trial court shall note this

in its supplemental findings and conclusions. The trial court shall also make any other findings and
                                                                                                      3

conclusions that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 14, 2015
Do not publish